Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 1 of 17 PageID 2




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

CARMEN VELAZQUEZ,

      Plaintiff,

vs.                                             CASE NO.:

ENVOY AIR, INC.,

     Defendant.
______________________________/

                   COMPLAINT AND JURY DEMAND

      Plaintiff, CARMEN VELAZQUEZ, (hereinafter “Plaintiff” or “Ms.

Velazquez”) by and through the undersigned counsel, sues Defendant,

ENVOY AIR, INC., (hereinafter “Defendant” or “Envoy”) and alleges in

support:

                      JURISDICTION AND VENUE

      1.    This is a civil action by Plaintiff against her former employer for

monetary damages, declaratory relief, and other equitable relief pursuant to

the Age Discrimination in Employment Act (ADEA) and Title VII of the Civil

Rights Act of 1964 for discrimination based on age and national origin.




                                      1
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 2 of 17 PageID 3




        2.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343 as the matters at issue involve federal questions and the enforcement of

federal statutes. Declaratory relief is authorized under 28 U.S.C. §§ 2210 and

2202.

        3.   This Court has personal jurisdiction over Defendant, ENVOY

AIR, INC., because defendant’s ties to the Middle District are so continuous

and systematic as to act as a proxy for presence.

        4.   Venue is proper in the Middle District of Florida, Orlando

Division, under 28 USC § 1391 because Plaintiff is in Orange County, Florida.

                                 PARTIES

        5.   Plaintiff, CARMEN VELAZQUEZ, is a resident of Orange

County, Florida.

        6.   Plaintiff, CARMEN VELAZQUEZ, is a 55-year-old Hispanic

female.

        7.   Defendant, ENVOY AIR, INC., is a Delaware for Profit

Corporation with its headquarters located at 4301 Regent Blvd, MD 243,

Irving, Texas 75063.

        8.   Defendant, PRAXAIR DISTRIBUTION, INC., is an American

regional airline headquartered in Irving, Texas, in the Dallas-Fort Worth

                                      2
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 3 of 17 PageID 4




metroplex. It is a wholly owned subsidiary of American Airlines Group that,

along with several carriers outside the group, feeds the American Airlines

route network under the American Eagle brand.

     9.    Defendant, ENVOY AIR, INC., is a covered employer under the

Age Discrimination in Employment Act (ADEA) and Title VII of the Civil

Rights Act of 1964.

                 ADMINISTRATIVE PREREQUISITES

     10.   Plaintiff, CARMEN VELAZQUEZ, has satisfied all the

procedural and administrative requirements set forth in the Age

Discrimination in Employment Act (ADEA) and Title VII of the Civil Rights

Act of 1964.

                ALLEGATIONS CENTRAL TO ALL COUNTS

     11.   Ms. Velazquez, a 55-year-old Hispanic flight attendant, was fired

because of her national origin and age. Despite being a 10-year employee,

she was investigated and then fired with the stated reason of violating

Envoy’s social media policy.

     12.   Envoy’s justification relies on a TikTok comment Ms. Velazquez

anonymously posted where she characterizes Envoy as one of the “good



                                     3
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 4 of 17 PageID 5




ones.” But Envoy has selectively enforced its policy based on age and

national origin.

      13.   As the company was aware at the time of Ms. Velazquez’s

termination, several white flight attendants at Envoy and its affiliates who

are below the age of 40 have made TikTok posts showing them in uniform,

complaining about passengers, and talking about their airplane’s bathrooms

being covered in urine.

      14.   Despite making posts that both directly connect them with and

comment negatively about Envoy or its affiliates—posts that were shared

with tens of thousands of followers—none of these comparators have been

fired. What set Ms. Velazquez apart and led to her termination were her age

and national origin.

      15.   Carmen Velazquez began working for Envoy in or around May

2011 as a flight attendant.

      16.   Ms. Velazquez is a frequent user of social media to connect with

family and friends. However, she has always taken care to follow Envoy’s

social media policy to the letter.

      17.   Ms. Velazquez, like millions of others, adopted TikTok as a social

media platform in which to connect with others.
                                      4
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 5 of 17 PageID 6




      18.   However, as a veteran employee who is dedicated to Envoy, Ms.

Velazquez made sure that her TikTok was entirely devoid of anything that

could link her to Envoy or any of its affiliates. In fact, Ms. Velazquez only

included her name, a profile picture of a movie character, had only two

followers to her profile, and had her profile set to private.

      19.   Ms. Velazquez also maintains a fully private Facebook page

where, despite identifying herself as an Envoy employee, she has

consistently made it clear that her opinions are not that of Envoy or its

affiliates. Further, Ms. Velazquez’s Facebook profile is not the only Facebook

profile with the name “Carmen Velazquez,” so there is no way to link her

Facebook profile and TikTok.

      20.   Ms. Velazquez’s Facebook profile and TikTok profile are not

linked in any way.

      21.   Envoy’s social media policy states in relevant part that the social

media policy activates when an employee “refer[s] to, implicate[s] or

reflect[s] on the Company or any other AAG company….”

      22.   On Ms. Velazquez’s TikTok profile, there is no reference,

implication or reflection on Envoy or its affiliates. Therefore, Envoy’s social

media policy was not implicated regarding Ms. Velazquez’s TikTok.
                                       5
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 6 of 17 PageID 7




      23.   On or about July 28, 2020, while on a voluntary furlough, Ms.

Velazquez used her entirely private TikTok account to reply to a comment

on another user’s page. Ms. Velazquez simply stated that “PSA Envoy

Piedmont Endeavor are the good ones…” and made a comment comparing

those airlines positively to others. In her comment, Ms. Velazquez did not

identify herself as an Envoy employee.

      24.   On August 7, 2020, Ms. Velazquez was scheduled to go back to

work because her voluntary furlough was ending.

      25.   When Ms. Velazquez returned to work on the seventh, she was

immediately called into a meeting with Flight Services Manager, Kevin

Moshinski (white male), and Total Reward Specialist, Bradey Paschal

(young, white male).

      26.   Mr. Paschal began the meeting in a congenial tone asking Ms.

Velazquez about her social media use. Mr. Paschal then became

condescending and accusatory. He asked Ms. Velazquez whether “she liked

to use social media” and if she liked to follow flight attendants on social

media. Mr. Paschal then transitioned into telling Ms. Velazquez the social

media policy for the company and telling her that she was being investigated

because of an alleged violation of its social media policy.
                                      6
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 7 of 17 PageID 8




      27.   Mr. Paschal alerted Ms. Velazquez to a private message Ms.

Velazquez sent to another flight attendant, which advised that person to

remove any references to American Airlines from her profile. Ms.

Velazquez’s suggestion was to aid a colleague’s adherence to Envoy’s social

media policy. This suggestion is also not a violation of Envoy’s social media

policy because a suggestion to remove identifying information does not

activate the social media policy, considering it was not public and simply

gave a good faith suggestion.

      28.   During the meeting, Mr. Paschal also pulled up Ms. Velazquez’s

Facebook profile and interrogated her about it. From her Facebook profile,

Mr. Paschal tried to make an attenuated connection to Ms. Velazquez’s

TikTok by trying to claim that Ms. Velazquez’s Facebook profile could lead

to her TikTok. The connection was attenuated because, when searched for,

Ms. Velazquez’s name is common on Facebook and her TikTok does not

identify her. Of course, Ms. Velazquez’s Facebook profile makes no mention

of Envoy and nothing about Ms. Velazquez’s comment on TikTok links her

to Envoy. Therefore, despite the representative’s attempts at making the

connection, he failed.



                                      7
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 8 of 17 PageID 9




      29.    After Mr. Paschal’s failed attempts at finding a reason to find Ms.

Velazquez at fault, he informed her that Envoy would be investigating.

      30.    On August 11, 2020, without any word on the outcome of the

alleged investigation, Ms. Velazquez received an unexpected phone call

from Brady Araujo, a white manager, and Robert Barrow, Envoy AFA MEC

President, terminating her employment because of an alleged social media

violation.

      31.    During the call, Ms. Velazquez expressed her frustration with

Envoy’s uneven enforcement of its social media policy and put Envoy on

notice that she was being discriminated against based on her age and

national origin.

      32.    Later that same day, Ms. Velazquez messaged Mr. Barrow

several TikTok pages of other flight attendants who openly referred to

Envoy and its affiliates by posting their employee status, implicating Envoy,

and its affiliates by wearing their flight attendant’s uniform, and even

negatively reflecting upon Envoy and its affiliates by posting TikTok videos

criticizing customers.

      33.    The first video Ms. Velazquez sent Mr. Barrow shows a white,

young woman in her flight attendant’s uniform with an exasperated
                                       8
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 9 of 17 PageID 10




expression regarding Envoy’s passengers that was posted by user

@xoblondevoyage, who maintains a following of over 53K on TikTok, and

captions her video “When a passenger tells me that the flight attendant on

the last flight.”

      34.      The second video Ms. Velazquez used as an example of Envoy’s

unequal enforcement of their policy was posted by @kellyyy_anne, a user

with over 50K followers, who also has a picture of herself in uniform on her

public TikTok profile.

      35.      The third TikTok post Ms. Velazquez sent to Mr. Barrow features

another young, white woman in her flight attendant’s uniform filmed on an

AAG airplane. @NoelleCors, featured in the third TikTok post, has over 43K

followers on her public TikTok profile and has “Flight Attendant” listed on

her profile.

      36.      Each TikTok post Ms. Velazquez sent to Mr. Barrow had over

10K views and one of them had almost 630K views.

      37.      These TikTok users who blatantly violated Envoy’s social media

policy have three things in common: they are white, younger than 40, and

have not been fired for their social media posts.



                                        9
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 10 of 17 PageID 11




       38.   Mr. Barrow even commented on how “bold” the posts were, but

replied to Ms. Velazquez’s stating, “no one has turned them in yet.”

       39.   However, Mr. Paschal’s comments to Ms. Velazquez on or about

August 4, 2020, show that Envoy was aware of these posts at the time it fired

her.

       40.   Despite this awareness, Envoy only terminated Ms. Velazquez,

a flight attendant who is over 40 years old and Hispanic, for violation of this

policy.

       41.   Envoy claims that her termination was for a violation of policy

after she was on a “last chance.” However, this “last chance” status

originates from an alleged incident in June of 2019; Ms. Velazquez’s

termination was over a year later.

       42.   Additionally, unequal application of a policy with regards to age

and national origin show pretext – to date Envoy has not terminated or even

disciplined any of the young, white flight attendants for social media posts.

For example, @NoelleCors, one of Ms. Velazquez’s comparators, posted a

public TikTok with the statement “When passengers complain about

stepping in pee after I told them use the bathroom with shoes ON” placed

over the flight attendant in full uniform sitting on an American Airlines
                                      10
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 11 of 17 PageID 12




plane. The TikTok is captioned, “Airplane bathrooms are gross, please wear

shoes xoxo your fav flight attendant.”

      43.   This unequal treatment is discrimination by Envoy, and its claim

that Ms. Velazquez allegedly violated the social media policy is merely

pretext to hide Envoy’s discriminatory animus.

      44.   Throughout her employment, Ms. Velazquez always gave her

best efforts to the company.

      45.   Moreover, Ms. Velazquez had every intention of continuing to

work for Envoy until retirement.

      46.   Unfortunately, Envoy terminated Ms. Velazquez due to her age

and national origin.

      47.   Ms. Velazquez complained to Envoy that she was being treated

differently based on her national origin and age. Still, Envoy did not

investigate Ms. Velazquez’s report of discrimination or reverse the

termination. Rather, Envoy upheld Ms. Ms. Velazquez’s termination in

violation of the Age Discrimination in Employment Act and Title VII of the

Civil Rights Act of 1964.




                                     11
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 12 of 17 PageID 13




      48.   As a result of Defendant’s discrimination, Plaintiff has suffered

lost wages and benefits, emotional distress, humiliation, mental anxiety, loss

of the enjoyment of life and loss of dignity.

      49.   Ms. Velazquez has incurred attorney fees and costs related to

pursuing her claims against Defendant.

                          COUNT I
               DISCRIMINATION IN VIOLATION
       OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

      50.   Plaintiff re-alleges and incorporates the allegations contained in

the above paragraphs as if fully stated herein.

      51.   Plaintiff is an employee within the meaning of the ADEA and

belongs to the class of employees protected under the statute, namely,

employees over the age of 40.

      52.   Defendant is an employer within the meaning of the ADEA, is

engaged in an industry affecting commerce, and has 20 or more employees

for each working day in each of 20 or more calendar weeks in the current or

preceding calendar year.

      53.   Defendant intentionally discriminated against Plaintiff in

violation of the ADEA by terminating Ms. Velazquez because of her age.



                                      12
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 13 of 17 PageID 14




      54.      The   employment      practices   complained     of   above   were

intentional.

      55.      All prerequisites to the bringing of the suit have been satisfied or

fulfilled.

      56.      As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and expects to suffer pecuniary losses, including but not limited to,

lost wages and other benefits associated with his employment.

      57.      As a result of Defendant’s unlawful discrimination, Plaintiff has

harms and damages including but not limited to emotional pain, suffering,

inconvenience, personal humiliation, mental anguish, loss of enjoyment of

life, and other non-pecuniary damages.

      58.      Defendant acted at all relevant times with malice and/or

reckless indifference to Plaintiff’s federally protected rights. Plaintiff

therefore seeks punitive damages.

      59.      Additionally, Plaintiff seeks all equitable relief necessary to

return her to the position that she would have been in but for Defendant’s

unlawful discrimination.

      60.      Defendant’s actions referenced above have caused Plaintiff to

retain the services of the undersigned counsel to pursue her federal rights in
                                         13
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 14 of 17 PageID 15




this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and

other costs of suit.

      WHEREFORE, Plaintiff, CARMEN VELAZQUEZ, demands entry of a

Final Judgment against Defendant, ENVOY AIR, INC., for the following:

      A.    An award of Back Pay damages including but not limited to, lost

      wages and other employment benefits;

      B.    Reinstatement to the position Ms. Velazquez held, equivalent

      position of employment, or the position of employment she would

      have enjoyed but for the discrimination;

      C.    If reinstatement is not feasible, front pay with respect to all pay

      and benefits Ms. Velazquez would have received but for the

      discrimination;

      D.    Compensatory Damages for mental anguish, loss of enjoyment

      of life, and humiliation;

      E.    Judgment against Defendant for liquidated damages under the

      ADEA;

      F.    Prejudgment interest;

      G.    Punitive Damages;

      H.    Reasonable attorney’s fees and costs; and
                                      14
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 15 of 17 PageID 16




      I.       All such other relief as the Court deems just, equitable and

      appropriate.

                               COUNT II
                  DISCRIMINATION IN VIOLATION OF
               TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

      61.      Plaintiff re-alleges and incorporates the allegations contained in

the above paragraphs as if fully stated herein.

      62.      As described above, Defendant’s actions constitute unlawful

discrimination based on Plaintiff’s national origin, Hispanic, in violation of

Title VII of the Civil Rights Act of 1964.

      63.      The   employment      practices   complained     of   above   were

intentional.

      64.      All prerequisites to the bringing of the suit have been satisfied or

fulfilled.

      65.      As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and expects to suffer pecuniary losses, including but not limited to,

lost wages and other benefits associated with his employment.

      66.      As a result of Defendant’s unlawful discrimination, Plaintiff has

harms and damages including but not limited to emotional pain, suffering,



                                         15
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 16 of 17 PageID 17




inconvenience, personal humiliation, mental anguish, loss of enjoyment of

life, and other non-pecuniary damages.

      67.   Defendant acted at all relevant times with malice and/or

reckless indifference to Plaintiff’s federally protected rights. Plaintiff

therefore seeks punitive damages.

      68.   Additionally, Plaintiff seeks all equitable relief necessary to

return her to the position that she would have been in but for Defendant’s

unlawful discrimination.

      69.   Defendant’s actions referenced above have caused Plaintiff to

retain the services of the undersigned counsel to pursue her federal rights in

this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and

other costs of suit.

      WHEREFORE, Plaintiff, CARMEN VELAZQUEZ, demands entry of a

Final Judgment against Defendant, ENVOY AIR, INC., for the following:

      A.    An award of Back Pay damages including but not limited to, lost

wages and other employment benefits;

      B.    Reinstatement to the position Ms. Velazquez held, equivalent

      position of employment, or the position of employment she would

      have enjoyed but for the discrimination;
                                      16
Case 6:21-cv-01401-GAP-LRH Document 2 Filed 08/25/21 Page 17 of 17 PageID 18




      C.    If reinstatement is not feasible, front pay with respect to all pay

      and benefits Ms. Velazquez would have received but for the

      discrimination;

      D.    Compensatory Damages for mental anguish, loss of enjoyment

      of life, and humiliation;

      E.    Prejudgment interest;

      F.    Punitive Damages;

      G.    Reasonable attorney’s fees and costs; and

      H.    All such other relief as the Court deems just, equitable and

      appropriate.

                        DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.

      Dated this 25th day of August 2021.

                                            Respectfully submitted by:

                                            /s/ Jason W. Imler, Esq
                                            Jason W. Imler
                                            Florida Bar No. 1004422
                                            Imler Law
                                            19409 Shumard Oak Dr., Unit 103
                                            Land O’ Lakes, Florida 34639
                                            Telephone (813) 553-7709
                                            Jason@Imlerlaw.com


                                       17
